Citation Nr: 1618678	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for respiratory problems.

3.  Entitlement to service connection for depression with anxiety.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

On January 15, 2016, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for hypertension, respiratory problems, and depression with anxiety.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for hypertension, respiratory problems, and depression with anxiety have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  Id. 

In the present case, the Veteran was seeking entitlement to service connection for hypertension, respiratory problems, and depression with anxiety.  In January 15, 2016 correspondence, the Veteran asked VA to withdraw his appeal from the denial of these claims, as well as requesting that his Board video conference hearing that was scheduled for February 23, 2016 be cancelled.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues of entitlement to entitlement to service connection for hypertension, respiratory problems, and depression with anxiety.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to entitlement to service connection for respiratory problems is dismissed.

The appeal as to the issue of entitlement to entitlement to service connection for depression with anxiety is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


